United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1348
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Edward Thomas Koch,                     *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: May 19, 2009
                                Filed: June 10, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Edward Thomas Koch appeals the sentence the district court1 imposed after
revoking his supervised release. Upon review, we conclude that Koch’s revocation
sentence of 5 months in prison and 24 months of supervised release is not
unreasonable. See United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per
curiam) (revocation sentences are reviewed for unreasonableness). First, the 5-month
prison term did not exceed the statutory maximum authorized for Koch’s underlying
Class C felony, see 18 U.S.C. § 3583(e)(3) (maximum prison term upon revocation

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
of supervised release is 2 years for Class C felony), and the total revocation sentence,
including the supervised-release term, did not exceed the statutory maximum of 3
years, see 18 U.S.C. § 3583(b)(2) (maximum term of supervised release for Class C
felony is 3 years), 3583(h) (length of supervised-release term imposed upon
revocation may not exceed term of supervised release authorized for underlying
offense, less any term of imprisonment imposed upon revocation). Second, the
revocation sentence resulted from the district court’s consideration of proper 18
U.S.C. § 3553(a) factors. See 18 U.S.C. § 3583(e) (specifying § 3553(a) factors
courts must consider in revocation decision); United States v. Nelson, 453 F.3d 1004,
1006 (8th Cir. 2006) (appellate court reviews revocation sentence to determine
whether it is unreasonable in relation to, inter alia, advisory Guidelines range and
§ 3553(a) factors).

      Accordingly, we affirm the judgment. We also grant counsel’s motion to
withdraw.
                     ______________________________




                                          -2-